Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 1-4,6-9,11,13-16,18,19,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stevenson et al (2020/0246625), which depends from provisional application 62/673,398, filed May 18,2018.

1. (Currently Amended) A feedthrough, comprising:
a) a ferrule, comprising:
i) a ferrule opening extending to a ferrule first side opposite a ferrule second side; (see at least figure 4 which shows ferrule 210)
ii) an oxide-resistant layer overlaying at least a portion of the ferrule second side; and
iii} an electrically conductive adhesive (ECA) overlaying and directly contacted to the oxide- resistant layer; (see at least ¶106 which teaches an oxide resistant layer overlayed on the ferrule and a ECA on top of the layer)
b) an insulator hermetically sealed to, the ferrule in the ferrule opening, the insulator extending to an insulator first side at or adjacent to the ferrule first side and an insulator second Side at or adjacent to the ferrule second side; (see at least the abstract)
Cc) at least one via hole extending through the insulator to the insulator first and second sides; (see at least figures 3,4)
d) an electrically conductive pathway disposed in and hermetically sealed to the insulator in the at least one via hole, (see at least figure 4)
e) a gold braze hermetically sealing the insulator to the ferrule. (see at least ¶106 which teaches a gold braze)

2. (Original) The feedthrough of claim 1, wherein the ferrule is of titanium. (see at least ¶84)

3. (Original) The feedthrough of claim 1, wherein the oxide-resistant layer is selected from the group of gold, platinum, palladium, silver, iridium, rhenium, rhodium, tantalum, tungsten, niobium, zirconium, vanadium, nitinol, cobalt-chromium, platinum-rhodium, platinum-iridium, platinum-palladium, platinum- gold, platin iridium, iridosmium, osmiridium, gold-palladium, gold-boron, palladium-silver, and combinations thereof. (see at least ¶174)

4, (Currently Amended) The feedthrough of claim 1, wherein the electrically conductive adhesive (ECA) is selected from the group of a thermal-setting electrically conductive adhesive, an electrically conductive polymer, an electrically conductive epoxy, an electrically conductive silicone, an electrically conductive polyimide, an electrically conductive polyimide, and mixtures thereof.  (see at least ¶111)


19. (Currently Amended) The  feedthrough of claim
[[13]] 1, wherein the electrically conductive pathway
hermetically sealed to the insulator in the at least one via hole
is selected from the group of a lead conductor, a terminal pin, a
circuit trace, and a platinum-containing sintered material. (see at least ¶84 which teaches a terminal pin)

6. (Currently Amended) A filtered feedthrough, comprising: a) a feedthrough, comprising: 1) a ferrule, comprising: A) a ferrule opening extending to a ferrule first side opposite a ferrule second side; (see at least figure 4 which shows ferrule 210)

B) an oxide-resistant layer overlaying  contacted to at least a portion of the ferrule second side; 
c) an electrically conductive adhesive (ECA) overlaying and directly contacted to the oxide-resistant layer; (see at least ¶106 which teaches an oxide resistant layer overlayed on the ferruel and a ECA on top of the layer)

ii) an insulator hermetically sealed to the ferrule in the ferrule opening, the insulator extending to an insulator first side at or adjacent to the ferrule first side and an insulator second side at or adjacent to the ferrule second side; (see at least the abstract)

ii) at least one via hole extending through the insulator to the insulator first and second sides; (see at least figures 3,4)

iv) a terminal pin disposed in and hermetically sealed to the insulator in the at least one via hole, wherein at least a second side portion of the terminal pin extends outwardly beyond the insulator second side; (see at least ¶84 which teaches a terminal pin)

v) a gold braze hermetically sealing the insulator to the ferrule; (see at least ¶106 which teaches a gold braze)

b) at least one capacitor disposed on or adjacent to the ferrule and insulator second sides, the capacitor comprising:
1) a capacitor dielectric supporting at least one active electrode plate and at least one ground electrode plate in a spaced and interleaved relationship with each other; (see at least figure 4d)
ii) at least one active passageway extending through the capacitor dielectric, wherein a capacitor active metailization in the active passageway is electrically connected to the at least one active electrode plate, and wherein the terminal pin second side portion extends into the capacitor active passageway; (see at least figure 7,capacitor 284)
ii) a capacitor ground metallization attached to the capacitor dielectric and electrically connected to the at least one ground electrode plate; (see at least ¶114,165)
c} an active electrical connection electrically connecting the terminal pin second side portion in the active passageway to the capacitor active metallization electrically connected to the at least cone active electrode plate; (see at least ¶175)
d) a ground electrical connection electrically connecting the capacitor ground metallization to the ECA directly contacting the oxide-resistant layer electrically connected to the ferrule. (see at least ¶106)

7. (Original) The filtered feedthrough of claim 6, wherein the ferrule is of titanium. (see at least ¶84)


8. (Original) The filtered feedthrough of claim 6, wherein the oxide-resistant layer is selected from the group of gold, platinum, palladium, silver, iridium, rhenium, rhodium, tantalum, tungsten, niobium, zirconium, vanadium, nitinol, cobalt-chromium, platinum-rhodium, platinum-iridium, platinum-palladium, platinum- goid, platiniridium, iridosmium, osmiridium, gold-palladiunm, gold-boron, palladium-silver, and combinations thereof. (see at least ¶174)


9, (Currently Amended} The filtered feedthrough of claim 6, wherein the electrically conductive adhesive (ECA) is selected from the group of a thermai~setting electrically conductive adhesive, an electrically conductive polymer, an electrically conductive epoxy, an electricaily conductive silicone, an electrically conductive polyimide, an electrically conductive polyimide, and mixtures thereof. (see at least ¶111)


11. (Original} The filtered feedthrough of claim 6, wherein the at least one capacitor is selected from the group of a three-terminal device feedthrough capacitor, a multilayer ceramic chip capacitor, a monolithic ceramic capacitor, a flat- thru capacitor, and an X2¥ attenuator. (see at least ¶15)

13. (Currently Amended) A filtered feedthrough that is configured for attachment to a housing for an active implantable medical device (AIMD) (see at least the title and figure 1), the filtered feedthrough comprising: 
a) a feedthrough, comprising: i) a ferrule, comprising:
A) a ferrule opening extending to a ferrule body fluid side opposite a ferrule device side; (see at least figure 4 which shows ferrule 210)
B) an oxide-resistant layer overlaying at least a portion of the ferrule device side; and
c) an electrically conductive adhesive (ECA) overlaying and directly contacting the oxide-
resistant layer; (see at least ¶106 which teaches an oxide resistant layer overlayed on the ferrule and a ECA on top of the layer)
ii) an insulator hermetically sealed to the ferrule in the ferrule opening, the insulator extending to an insulator body fluid side at or adjacent to the ferrule body fluid side and an insulator device Side at or adjacent to the ferrule device side, wherein, when the ferrule hermetically sealed to the insulator is attached to an opening in a housing of an AIMD, the ferrule and insulator body fluid sides, and the ferrule and insulator device sides reside outside and inside the AIMD, respectively; (see at least figure 1 and figure 4e which shows insulator 240)
iii) at least one via hole extending through the insulator to the insulator body fluid and device sides; (see at least figure 4E)
iv} a terminal pin disposed in and hermetically sealed the insulator in the at least one via hole, wherein at least a device side portion of the terminal pin extends outwardly beyond the insulator device side; and (see at least figure 4E)
v) a gold braze hermetically sealing the insulator to the ferrule; (see at least ¶86)
b) at least one capacitor disposed on or adjacent to the ferrule and insulator device sides, the capacitor comprising:
i) a capacitor dielectric supporting at least one active electrode plate and at least one ground electrode plate in a spaced and interleaved relationship with each other; (see at least figure 4d)
ii) at least one active passageway extending through the capacitor dielectric, wherein a capacitor active metallization in the active passageway is electrically connected to the at least one active electrode plate, and wherein the terminal pin device side portion extends into the capacitor active passageway; (see at least figure 7,capacitor 284)
iii) a capacitor ground metallization attached to the capacitor dielectric and electrically connected to the at least one ground electrode plate; (see at least ¶114,165)
c) an active electrical connection electrically connecting the terminal pin device side portion in the active passageway to the capacitor active metallization electrically connected to the at least one active electrode plate; (see at least ¶175)
d) a ground electrical connection electrically connecting the capacitor ground metallization to the ECA directly contacting the oxide-resistant layer electrically connected to the ferrule. (see at least ¶106)


14. (Original) The filtered feedthrough of claim 13, wherein the ferrule is of titanium. (see at least ¶84)


15. (Original) The filtered feedthrough of claim 13, wherein the oxide-resistant layer is selected from the group cf gold, platinum, palladium, silver, iridium, rhenium, rhodium, tantalum, tungsten, nicbium, zirconium, vanadium, nitinol, cobalt-chromium, platinum-rhodium, platinum-iridium, platinum-palladium, platinum- gold, platiniridium, iridosmium, osmiridium, gold-palladium, gold-boron, palladium-silver, and combinations thereof. (see at least ¶174)


16. (Currently Amended) The filtered feedthrough of claim 13, wherein the electrically conductive adhesive (ECA) is selected from the group of a thermal-setting electrically conductive adhesive, an electrically conductive polymer, an electrically conductive epoxy, an electrically conductive silicone, an electrically conductive polyimide, an electrically conductive polyimide, and mixtures thereof. (see at least ¶111)


18. (Original) The filtered feedthrough of claim 13, wherein the at least one capacitor is selected from the group of a three- terminal device feedthrough capacitor, a multilayer ceramic chip capacitor, a monolithic ceramic capacitor, a flat-thru capacitor, and an KX2Y attenuator. (see at least ¶15)


20. {Original} The filtered feedthrough of claim 13, further comprising an insulative washer disposed between the insulator hermetically sealed to the ferrule and the at least one capacitor. (see at least ¶188)





Claim Rejections - 35 USC § 103
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (2020/0246625).
12. (Currently Amended) The filtered feedthrough of claim 6, wherein the oxide resistant layer has a thickness ranging from 10 nm to 400 nm.  (such thickness is considered to be an obvious design choice yielding merely predictable results.)



Allowable Subject Matter
Claim 5,10,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792